Citation Nr: 0903334	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 0 
percent for retropatellar pain syndrome, right knee.  

2. Entitlement to an initial disability rating in excess of 0 
percent for bilateral shin splints. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


 
INTRODUCTION

The veteran had active service from August 1997 to February 
1998 and November 2002 to March 2006. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which granted service connection for right knee 
retropatellar pain syndrome and bilateral shin splints and 
assigned 0 percent evaluations for each, with an effective 
date of March 8, 2006.  The January 2007 rating decision also 
granted service connection for lumbosacral strain and 
assigned a 10 percent evaluation, and denied service 
connection for right plantar fasciitis, gastritis, and 
headaches; however, these issues were not appealed and are 
not before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a VA examination in December 2006.  
At the examination, the physician found his right knee to 
appear normal in appearance with full range of motion in both 
flexion and extension, and no instability.  The examiner also 
found the veteran's shins to appear normal and noted no 
additional limitations with multiple repetitions of movement 
related to pain fatigue, incoordination, weakness or lack of 
endurance. 

The veteran contends that he has chronic shin splints and 
right knee pain and the severity of those conditions is not 
accurately reflected in the December 2006 VA report of 
examination.  

The veteran argues that he was not fully evaluated by the 
physician during the examination.  The veteran explained that 
his physical condition was evaluated while he was at rest, 
not after physical activity, which increases the severity of 
his conditions.   The veteran specifically reported that pain 
in both shins and the right knee increased when running or 
standing for long periods of time.   

As the veteran contends that the examination was not thorough 
and the report of examination does not accurately reflect his 
current condition, another examination is needed to determine 
the severity of the knee and shin disabilities.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

The record contains a compensation and pension examination 
inquiry from the RO to the VAMC requesting another 
examination to determine the current severity of the 
veteran's service-connected disabilities.  The record also 
contains a computer note from the VAMC that the veteran was 
scheduled for such examination in February 2008, but failed 
to attend. 

However there is no evidence in the record that the veteran 
was notified that a VA examination had been scheduled.  
Absent any evidence of record that the veteran was, in fact, 
notified of the examination, he cannot be prejudiced for his 
failure to appear.  

The veteran should be given an opportunity to report to a VA 
examination in order to determine the severity of his knee 
and shin disabilities.  The veteran is hereby notified that 
it is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service- connected right 
knee retropatellar pain syndrome and 
bilateral shin splints.  The claims folder 
must be made available to the examiner for 
review of the case.  


2.  A copy of the notification of the 
scheduled examination should be placed in 
the claim file.  In the event that the 
veteran does not report for the 
examination, document such fact in the 
file.

3.  Then, readjudicate the issues on 
appeal.  If either of the desired benefits 
is not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative. The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



